DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
The closest prior art is Janakiraman et al. (U.S. Patent No. 10,606,705 B1, hereinafter referred to as Janakiraman), which teaches a computer-implemented method comprising:
detecting a plurality of data changes (see Janakiraman col. 2 L40-45: the system identifies changed data) at a first data center of a plurality of data centers (see Janakiraman Fig. 1: backup server 110 and data storage nodes 160; and see Janakiraman col. 15 L58: storage is maintained at data centers), each data change of the plurality of data changes corresponding to a modification to an existing data structure (see Janakiraman col. 2 L40-45: the system identifies changed data) or an addition of a new data structure in the first data center, wherein the existing data structure or the new data structure are associated with a first entity identifier (see Janakiraman col. 8 L62 to col. 9 L20 and Fig. 3: fingerprint metadata 325 is used to identify units of data) and wherein the existing data structure or the new data structure includes metadata (see Janakiraman col. 8 L1-4 and Fig. 3: metadata 340); and
for each data change of the plurality of data changes (see Janakiraman col. 17 L19-37 and Fig. 6B: the system analyzes each dataset):
determining a type of data being modified or added as a result of the data change (see Janakiraman col. 16 L9-27 and Fig. 5B: data type field 550); and
generating a priority metric for the data change (see Janakiraman col. 14 L25-39: importance metrics used for determining data priority) that is based on the type of data (see Janakiraman col. 16 L9-27 and Fig. 5B: data type filed 550); and
determining that the priority metric for the data change exceeds a threshold value (see Janakiraman col. 17 L19-37 and Fig. 6B: for each data subset, the system determines at step 640 whether an importance threshold is met for the purposes of data prioritization; and see Janakiraman Fig. 5B: item 560 “Threshold met?”); and
transmitting, in response determining that the priority metric for the data change exceeds the threshold value and to a different data center of the plurality of data centers (see Janakiraman col. 17 L48-51 and Fig. 6B: if the importance threshold is met, at step 660, the system backs up the data to primary backup storage device 150), a first communication representing the data change to facilitate synchronizing the modification to the existing data structure stored at the first data center with a corresponding data structure stored at the different data center or storage of the new (see Janakiraman col. 17 L48-51 and Fig. 6B: if the importance threshold is met, at step 660, the system backs up the data to primary backup storage device 150).

Another prior art reference relied upon is Muller et al. (U.S. Patent Application Publication No. 20130339299 A1, hereinafter referred to as Muller), which teaches
a data structure in a first data center (see Muller para. 0096 and Fig. 1A: client 102 comprises primary storage device 104) associated with a first entity identifier (see Muller para. 0343 and Fig. 2A: data block signature 208 uniquely identifies a data block), wherein the data structure includes metadata that indicates a characteristic of one or more previous communications transmitted from a computer system associated with the entity identifier (see Muller para. 0114: metadata includes a past location history of the data object and past network pathways to/from the data object); 
identifying one or more second entity identifiers (see Muller para. 0350 and Fig. 2B: client identifier (ID)) that are associated with the first entity identifier (see Muller para. 0398: the system determines which client IDs are associated with a particular signature block), each second entity identifier of the one or more second entity identifiers being associated with a data structure in a different data center of a plurality of data centers from the first data center (see Muller para. 0350 and Figs. 2A-B: multiple instances of a data block are stored on multiple clients 102, each client being identified by client ID); and
for each second entity identifier of the one or more second entity identifiers (see Muller para. 0353 and Figs. 2A-B: for each instance of a stored data block, the system determines priority level based on client identifier):
generating a priority metric for a data change that is based on the second entity identifier (see Muller para. 0353 and Figs. 2A-B: for each instance of a stored data block, the system determines priority level based on client identifier).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
for each data change of the plurality of data changes:
determining a type of data being modified or added as a result of the data change;
identifying one or more second entity identifiers that are associated with the first entity identifier, each second entity identifier of the one or more second entity identifiers being associated with a data structure in a different data center of a plurality of data centers from the first data center;
for each second entity identifier of the one or more second entity identifiers:
generating a priority metric for the data change that is based on the type of data and the second entity identifier;
determining that the priority metric for the data change exceeds a threshold value; and
transmitting, in response determining that the priority metric for the data change exceeds the threshold value and to the different data center of the plurality of data centers, a first priority communication representing the data change to facilitate synchronizing the modification to the existing data structure stored at the first data center with a corresponding data structure stored at the different data center or storage of the new data structure at the different data center;
defining a set of data changes from the plurality of data changes that includes data changes having at least one second entity identifier in which a priority communication was not transmitted;
for each data change in the set of data changes:
identifying at least one other data center from the plurality of data centers that is subscribed to receive synchronization updates corresponding to the first entity identifier; and
transmitting, to each of the at least one other data center, a non-priority communication representing the data change to facilitate synchronizing the modification to the existing data structure stored at the first data center with a corresponding data structure stored at the other data center
(independent claim 1, and similar limitations of independent claims 8 and 15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UM/Examiner, Art Unit 2163      


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163